Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 directed to a non-elected invention without traverse.  Accordingly, claims 16-19 have been cancelled by Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner is amending claim 10 to address a dependency issue. It seems that the Applicant intends for claim 10 to depend from claim 1. If this is incorrect, the Applicant is advised to reach out to the Examiner to make the appropriate correction. 

Claims 16-19 are canceled.

Claim 10 is amended as follows: “The steerable guidewire of claim [[7]] 1, wherein the second steerable tip part has a predetermined pattern form on one side therein.”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 8/25/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 4 and 13, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the steerable tip part has a tubular shape and is formed in a non- symmetrical structure with respect to a center axis line of the inside thereof, and in the steerable tip part, a distance from the center axis line to a first inner circumferential surface is larger than a distance from the center axis line to a second inner circumferential surface facing the first inner circumferential surface, as recited in claims 1, 4 and 13, in combination with the other elements recited in the independent claim(s). 
The closest relevant art is:  U.S. Publication No. 2005/0113862 to Besselink et al., which discloses a steerable guidewire (guidewire assembly 10; see Figs. 2, 5 and 6), which is inserted into a catheter (for use with a catheter; paragraphs 2 and 42) and guides the catheter in a desired blood vessel (for use in cardiovascular applications; paragraphs 2 and 42), the steerable guidewire (guidewire assembly 10; see Figs. 2, 5 and 6) comprising: a steerable tip part (steerable section 17, formed by sections X, Y and 2) that can be bent in at least two stages (paragraphs 47-48) due to an external stimulus (pull force applied to the proximal end 18 of the guidewire assembly 10; paragraph 46) and that is steered in a predetermined direction such that an end (distal end 12) of the steerable guidewire is steerable (paragraph 48) (distal end 12 is described as being steerable in paragraphs 46, 47 48 (see paragraph 48 specifically where Besselink expressly states that “steer the distal end 12 to maneuver it into side Iumens”), and while the distal end is described as floppy (e.g. paragraph 43 and floppy tip 17a) all that is required for the claim is “that an end of the steerable guidewire is steerable”, which paragraph 48 expressly discloses); and a non-steerable tip part (rigid intermediate section 10A) that is not steerable, wherein: the steerable tip part (steerable section 17, formed by sections X, Y and 7) comprises a first steerable tip (section X) part having a first length (section X has a first length shown in Figs. 2, 5 and 6) and bent in a first angle (angle of curvature associated with section X) with respect to the non-steerable tip part (rigid intermediate section 10A) (see Figs. 2, 5 and 6), and a second steerable tip part (section Y) having one end connected to the first steerable tip part (section X) (see Figs. 2, 5 and 6), having a second length (section Y has a length, see Figs, 2, 5 and 6), and bent and steered into a second angle (angle of curvature associated with section Y) with respect to the non-steerable tip part (rigid intermediate section 10A) (see Figs. 2, 5 and 6); the first steerable tip part (section X) is positioned farther from the non-steerable tip part (rigid intermediate section 10A) than the second steerable tip part (section Y) (along the length of the guidewire assembly 10, see Figs. 2, 5 and 6), and that the steerable tip part (steerable section 17, formed by sections X, Y and 2) has a tubular shape (paragraph 42 and Figs. 2, 5 and 6) and is formed in a non-symmetrical structure with respect to a center axis line of the inside thereof (upon bending, the structure of the steerable tip part is non-symmetrical with respect to a center axis line of the inside of the device; see Figs. 2, 5 and 6), but Besselink does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783